Citation Nr: 0927027	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1968 to August 1970.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in July 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

Other Preliminary Matters 

In addition to the diagnosis of posttraumatic disorder, the 
Veteran has been diagnosed with major depressive disorder.  
In a rating decision in July 2004, the RO denied service 
connection for depression.  Thereafter in rating decisions in 
September 2006 and in April 2007, the RO denied the Veteran's 
applications to reopen the claim of service connection for 
depression.  After the Veteran was notified of the adverse 
determinations and of his appellate rights, he did not 
initiate an appeal of any of the rating decisions by the RO 
and by operation of law the rating decisions became final.  
As there are final rating decisions on the diagnosis of 
depression based on competent medical evidence, the diagnosis 
of depression is a separate claim from the claim of service 
connection for posttraumatic disorder, and the claim of 
service connection for depression is not in appellate status.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


FINDING OF FACT

The Veteran did not serve in combat and there is no credible 
supporting evidence of any in-service stressor to support the 
diagnosis of posttraumatic stress disorder. 

CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2004 and in March 2006.  The Veteran 
was notified of the evidence needed to substantiate the claim 
of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was provided a 
PTSD questionnaire to identify any in-service stressor. 

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable.

The documents complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in October 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication and harmless 
analysis is not needed.). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The RO obtained service records and VA records.  
The Veteran has been afforded VA examinations, which included 
medical opinions and a diagnosis of posttraumatic stress 
disorder.     



After the RO verified that the Veteran was receiving Social 
Security Administration benefits, the RO requested 
verification of the Veteran's alleged in-service stressors 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC) and notified the Veteran in the supplemental 
statement of the case in October 2008 that the JSRRC was 
unable to search or to verify the alleged in-service 
stressors.  As the development of the credible supporting 
evidence of any in-service stressor, which is the unproven 
element of the claim, was done after the Veteran started to 
receive Social Security Administration benefits, the Board 
determines that the records of the Social Security 
Administration are not relevant to this material issue of 
fact upon which the claim is decided.  As the records are not 
relevant, it is not necessary to obtain the records under the 
duty to assist.  38 C.F.R. § 3.159(c).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service personnel and treatment records show that the 
Veteran served on active duty from January 1968 to August 
1970.  His military occupational specialty was heavy vehicle 
(truck) driver.  He served in Vietnam from June 1968 to June 
1969 with the 670th Transportation Company.  In June 1969, 
the Veteran received a letter of appreciation for his 
outstanding performance as a driver and for maintaining his 
vehicle.  He then extended his tour in Vietnam for six months 
and was given 30 days leave.  



While on leave in June 1969 in California the Veteran was in 
a vehicle accident, and he suffered a brain concussion and a 
skull fracture and he was hospitalized in a private hospital 
and then transferred to a military hospital, where he was 
returned to duty with a temporary physical profile in 
September 1969.  

In July 1969, a private physician described the Veteran's 
initial, private hospitalization following the accident as 
stormy as for three weeks the Veteran was in intensive care, 
where he regained consciousness and he had periods of extreme 
agitation, anxiety, confusion, and hyperactivity, all of 
which improved. 

It is not clear when the Veteran returned to Vietnam and his 
unit, but the record suggests that he was there in January 
1970 and he remained in Vietnam until August 1970.  He 
participated in Vietnam Counter Offensive Phases IV, V, VI, 
and TET 1969, all of which occurred between June 1968 and 
June 1969, and unnamed campaign that started in January 1970. 

A Letter of Commendation from the Commanding Officer of the 
36th Transportation Battalion (Truck) to the Commanding 
Officers of the Battalion's three companies, including the 
442nd and 670th Transportation Companies, commended the 
officers and men of the battalion for outstanding performance 
during November 1969 for transporting essential cargo in 
support of combat operations although frequently harassed by 
enemy fire. 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of a psychiatric illness.  
And on separation examination, the psychiatric evaluation was 
normal.

After service on VA psychiatric examination in November 2003, 
it was reported that the Veteran had served two tours in 
Vietnam, where he had been a truck driver in convoys, and he 
was subjected to mortar attacks and enemy fire and combat.  



The Veteran specifically described as extremely upsetting:  
(1) seeing bodies of dead Viet Cong along the roadside and if 
the families did not claim the bodies, the bodies were 
burned; and (2) sixteen days before he was to return home a 
rocket went through the windshield of a truck in line ahead 
of him which killed the driver.  The diagnosis was chronic, 
combat-related posttraumatic stress disorder.  

In December 2003 a VA physician assistant stated that the 
Veteran was seen for symptoms of posttraumatic stress 
disorder. 

In his substantive appeal in November 2004, the Veteran 
repeated the stressors he described on VA psychiatric 
examination in November 2003.  In addition, he stated that on 
a convoy near Song Mao he was held up for a week because the 
Viet Cong kept blowing up a bridge and the bridge had to be 
rebuilt each time it was hit.  

In a statement in June 2005, the Veteran repeated the 
stressors he previously described and added the approximate 
dates of the events: bodies of dead Viet Cong (duration of 
time in Vietnam); the truck hit by a rocket at Ninh Hoa (May 
or June 1970); and the bridge at Song Mao (December 1968).  
In addition, he stated that he was caught in the middle of a 
fire fight between the Viet Cong and the Koreans at Ban Me 
Thout (June 1968).  
 
In a statement in April 2006, the Veteran's sister stated 
that after the Veteran was sent back to Vietnam drugs and 
alcohol became a part of his life, from which he had never 
recovered. 

In a statement in April 2006, the Veteran's brother-in-law 
stated that after the Veteran returned from Vietnam his life 
had deteriorated. 

On VA examination in January 2007, the Veteran described the 
dead Viet Cong and the truck hit by a rocket as very 
upsetting.  The diagnosis was chronic combat-related 
posttraumatic stress disorder. 



In September 2008, the Joint Services Records Research Center 
reported that a search of available records did not show an 
attack at a bridge at Song Mao in December 1968 and that a 
review of combat unit records did not document the rocket 
attack on a convoy near Ninh Hoa in May 1970 or a firefight 
at Ban Me Thout in June 1968. 

In the supplemental statement of the case in October 2008, 
the RO notified the Veteran that the U.S. Army and Joint 
Services Records Research Center was unable to verify the 
alleged in-service stressors.

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection is may also be warranted for a disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).



If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of a veteran's service, a veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f).

Analysis

On the basis of the service treatment records, posttraumatic 
stress disorder was not affirmatively shown during service 
and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established. 

To the extent that the Veteran declares that he has 
posttraumatic stress disorder, posttraumatic stress disorder 
is not a condition under case law where lay observation has 
been found to be competent to establish a diagnosis and the 
determination as to the presence of the disorder therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also by regulation the diagnosis of posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV). 38 C.F.R. § 3.304(f).



Where as here the question involves a medical diagnosis, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion. 38 C.F.R. § 3.159.  As a lay 
person, the Veteran is not qualified, that is, he is not 
competent, through education, training, or experience to 
offer a medical diagnosis of posttraumatic stress disorder.  
For this reason, the Board rejects the statements of the 
Veteran that he has posttraumatic stress disorder.

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

As previously explained, by regulation the diagnosis of 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, 
that is, a diagnosis that conforms to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV). 38 C.F.R. 
§ 3.304(f).  For this reason, posttraumatic stress disorder 
is not a simple medical condition that a lay person is 
competent to identify, and the Board rejects the statements 
of the Veteran that he has posttraumatic stress disorder 
because it is not a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Veteran is not competent to declare that he has 
posttraumatic stress disorder, he is competent to describe 
the symptoms of posttraumatic stress disorder.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (Lay testimony is 
competent with regard to symptoms of an injury or illness, 
but not that the veteran had a particular injury or 
illness.). 

And based on the Veteran's statements and symptoms, 
posttraumatic stress disorder was diagnosed by a competent VA 
health-care professional who conducted both VA examinations 
in November 2003 and in January 2007.
 
Although the record does contain competent medical evidence 
of a diagnosis of posttraumatic stress disorder, this does 
not end the inquiry because in order to establish service 
connection under 38 C.F.R. § 3.304(f), there must be credible 
supporting evidence of the occurrence of an in-service 
stressor to support the diagnosis. 

On the question of the occurrence of an in-service stressor 
to support the diagnosis of posttraumatic stress disorder, 
the evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not the 
Veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998).

If it is determined that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

The phrase "engaged in combat with the enemy" means that a 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The fact that a veteran served in a "combat 
zone" does not necessarily mean that he engaged in combat 
against the enemy.  Whether or not a veteran "engaged in 
combat with the enemy" depends on the facts of each case. An 
assertion of combat service is evaluated along with other 
evidence.  A mere assertion of combat service, alone, is 
insufficient to establish this fact. VAOPGCPREC 12-99; 
Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a 
combat zone is not sufficient to establish combat service).



The service personnel records do not contain a military 
citation or other official documentation that the Veteran 
participated in a fight or encounter with the enemy.  

The records do show that the Veteran participated in 
campaigns in 1969 and in 1970, but the record also shows that 
the Veteran was a truck driver and assigned to a 
transportation company, which supported combat operations, 
and by themselves, participation in campaigns and assignment 
to unit supporting combat operations, that is, presence in a 
combat zone, are insufficient to establish that the Veteran 
personally participated in a fight or encounter with the 
enemy. 

As for the letter of appreciation in June 1969 for the 
Veteran's outstanding performance as a driver and for 
maintaining his vehicle, this also is insufficient to 
establish that the Veteran personally participated in a fight 
or encounter with the enemy as there is no reference to 
combat. 

As for the Letter of Commendation from the Commanding Officer 
of the 36th Transportation Battalion (Truck) to the 
Commanding Officers of the three Battalion's companies, 
including the 442nd and 670th Transportation Companies, 
commending the officers and men of the battalion for 
outstanding performance during November 1969 for transporting 
essential cargo in support of combat operations although 
frequently harassed by enemy fire, which would be evidence of 
an encounter with the enemy, first it is not clear that the 
Veteran was in Vietnam in November 1969.  The record does 
show that from June 1969 to September 1969 the Veteran was 
hospitalized in California following a vehicle accident while 
on leave from Vietnam.  He was then released to duty.  The 
record also shows that the last report from Letterman Army 
Hospital, where the Veteran was released to duty, was dated 
November 24, 1969.  The service personnel records show that 
he was in Vietnam in January 1970.  



Whether or not the Veteran was in Vietnam in November 1969, 
the commendation letter to the officers and men of the three 
transportation companies of the 36th Transportation Battalion 
does not specifically identify the unit that was harassed by 
enemy, and even if the all three companies were harassed at 
some time during November 1969, the letter is insufficient to 
establish that the Veteran was present on one of the convoys 
that was harassed by enemy fire.  See Pentecost v. Principi, 
15 Vet. App. 124 (2002) (Unit records documenting a veteran's 
presence with a specific unit at the time of mortar attacks 
occurred may be sufficient to corroborate that he experienced 
such attacks personally.).  

Moreover, the Veteran has not identified in his statements or 
on VA examinations, diagnosing posttraumatic stress disorder, 
any event in November 1969 as an in-service stressor.  For 
these reasons, there is no credible supporting evidence that 
any incident in November 1969 constitutes an in-service 
stressor. 

As for the in-stressors identified by the Veteran, three 
suggest personal encounters with the enemy, namely, a 
firefight at Ban Me Thout in June 1968, an attack at a bridge 
at Song Mao in December 1968, and a rocket attack on a convoy 
near Ninh Hoa in May or June 1970.  

In September 2008, the Joint Services Records Research Center 
reported that a review of combat unit records did not 
document the firefight at Ban Me Thout or the rocket attack 
on a convoy near Ninh Hoa and the available records did not 
show an attack at a bridge at Song Mao. 

As the Joint Services Records Research Center is unable to 
document the alleged in-service stressors, suggesting a 
personal encounter with the enemy, and as the other evidence 
of record, including the service personnel records and the 
letter of appreciation and the letter of unit commendation, 
are insufficient to establish that the Veteran participated 
in an encounter with the enemy, the preponderance of the 
evidence is against the Veteran's allegations of a combat 
stressor, which is a material issue of fact.  

For these reasons, the Board finds that the Veteran did not 
engage in combat with the enemy. 

As the Veteran did not engage in combat, the Veteran's 
statements alone about a noncombat stressor, the sight of 
bodies of dead Viet Cong, are insufficient to establish the 
occurrence of the alleged noncombat stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  For a noncombat stressor, the 
record must contain credible supporting evidence that a 
stressor occurred.  Anecdotal experiences, witnessing the 
bodies of Viet Cong, simply cannot be verified independently. 
See generally, Cohen v. Brown, 10 Vet. App. 128, 134 (1997) 
(quoting the PTSD guide of the Joint Services Records 
Research Center (formerly, ESG), who are tasked with 
researching in-service stressors, that anecdotal incidents, 
although they may be true, are not researchable.  In order to 
be researched, incidents must be reported and documented.).

And while the Veteran described the bodies of dead Viet Cong 
as an in-service stressor on VA psychiatric examinations in 
November 2003 and in January 2007, which were conducted by 
the same examiner, and as posttraumatic stress disorder was 
diagnosed, the evidence of the alleged noncombat stressor was 
the Veteran's own statement, and Veteran's statement of the 
noncombat stressor alone is insufficient proof of the 
stressor.  Dizoglio. 

And the medical opinion, diagnosing posttraumatic stress 
disorder, considering the Veteran's statement about a 
noncombat stressor, is not credible supporting evidence of 
the actual occurrence of an in-service stressor as the 
credible supporting evidence can not consist solely of after-
the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

To the extent that the Veteran's sister and brother-in-law 
relate the Veteran's postservice mental health problems to 
service, where there is a question of medical causation, that 
is, evidence of an association or link between a current 
disability and an injury or event in service, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.  As lay persons, the Veteran's 
sister and brother-in-law are not qualified, that is, not 
competent, through education, training, and expertise to 
offer an opinion on medical causation.  The Board therefore 
rejects the lay statements as competent evidence to support 
the claim.

As the Board may consider only competent independent medical 
evidence to support its findings on the questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, and without credible supporting 
evidence of either any combat or noncombat in-service 
stressor to support the diagnosis of posttraumatic stress 
disorder, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for posttraumatic stress disorder is 
denied.  



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


